Citation Nr: 1435498	
Decision Date: 08/08/14    Archive Date: 08/20/14

DOCKET NO.  10-26 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for a traumatic brain injury (TBI), also claimed as a headache disorder.

2.  Entitlement to an increased disability rating for PTSD; currently evaluated as 50 percent disabling from June 11, 2007 to June 6, 2011 and as 70 percent disabling from June 6, 2011 thereafter. 

3. Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Carmichael, Associate Counsel 


INTRODUCTION

The Veteran served on active military duty from November 2003 to March 2004; from January 2006 to June 2007; and for an additional period of service from November 2009 to February 2011 with the Connecticut National Guard.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions dated in August 2008 and September 2009 issued by the Department of Veterans Affairs (VA) Regional Office (RO) Office in Hartford, Connecticut.  
The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in January 2011 and a transcript of the hearing is of record.

In June 2012, the RO granted service connection for hypertension and that claim is no longer on appeal.

As a clarification, the Veteran's claim pertaining to service connection for traumatic brain injury is an original claim, and not an application to reopen a previously denied claim by submission of new and material evidence. The Veteran filed a claim in December 2007 pursuing service connection for a TBI. The RO denied service connection in a rating decision dated August 2008. In June 2009 (i.e. within the one-year period for the Veteran to file a notice of disagreement) the Veteran initiated an appeal of that decision. The RO issued a Statement of the Case (SOC) in May 2010 and the Veteran filed a substantive appeal in June 2010. In May 2011 the Board remanded the issue. 

However, after receiving further correspondence from the Veteran, in January 2014 the RO informed the Veteran that his claim for service connection for TBI was previously denied in August 2008 and that new and material evidence was required to reopen his claim. However, the issue was already in appellate status. 

In a June 2012 rating decision, the RO increased the rating for PTSD to 70 percent, effective June 6, 2011. The Court has held that a rating decision issued subsequent to a notice of disagreement that grants less than the maximum available rating does not "abrogate the pending appeal." AB v. Brown, 6 Vet. App. 35, 38 (1993). Consequently, the issue of entitlement to an initial increased rating for PTSD remains in appellate status.  

The Board will in part grant the appeal for an increased rating for PTSD and grant a total disability rating based upon individual unemployability which is raised as part of the increased rating claim. The Board also will REMAND the issue of service connection for TBI, to include a headache disorder because the May 2011 remand directives have not been completed.  


FINDINGS OF FACT

1. With resolution of the doubt in the Veteran's favor, the evidence is in approximate balance as to whether from June 11, 2007, the Veteran's PTSD was manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations due to difficulty in adapting to stressful circumstances. 

2.  With resolution of the doubt in the Veteran's favor, the evidence is in approximate balance as to whether from March 1, 2011, the Veteran was unable to obtain and maintain employment due to service-connected disorders.



CONCLUSIONS OF LAW

1. For the period beginning June 11, 2007 and continuing thereafter, the criteria for a disability evaluation of 70 percent for PTSD have been approximated. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.130, Diagnostic Code 9411 (2014).

2. For the period beginning March 1, 2011, the criteria for TDIU have been approximated. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107; 38 C.F.R.        §§ 3.102, 3.159, 3.326(a).

By letters dated in February 2008 and July 2009, the Veteran was notified of how to substantiate his claim for service connection for a TBI and an increased rating for PTSD. He was also advised of the division of responsibility as to obtain evidence, how VA rates disorders, and how he could substantiate his claims. 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman, 19 Vet. App. 473 (2006).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records (STRs) and other pertinent records, including private medical records (PMRs).  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's STRs, private and VA medical records (VAMRs), and statements from the Veteran. The duty to obtain relevant records is satisfied.  See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As to PTSD, appropriate VA medical inquiries were accomplished and the medical opinions provided are factually informed, medically competent and responsive to the issues under consideration. Monzingo v Shinseki, 26 Vet. App. 97 (2012); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

The Veteran has been afforded a hearing before a Veterans Law Judge (VLJ) in which he presented testimony and oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c) (2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation. 
These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

During the hearing, the undersigned and the Veteran engaged in a colloquy towards substantiation of the claim and the Veteran's representative asked specific questions directed at identifying whether the Veteran met the criteria for an increased rating.  The VLJ specifically sought to identify pertinent evidence not currently associated with the claims folders, and the Veteran also volunteered his treatment history. Accordingly, the Veteran is not shown to be prejudiced on this basis. 

The Veteran has not identified any prejudice in the conduct of the hearing. The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim. No further action pursuant to Bryant is necessary.

The Veteran has not indicated that he has any further evidence to submit to VA, or which VA needs to obtain. The Veteran and his representative have been accorded many opportunities to present evidence and argument in support of his appeal. All pertinent due process requirements have been met. See 38 C.F.R. § 3.103.


Analysis of the Claim - Increased Rating for PTSD

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996). 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities found in 38 C.F.R. Part 4. Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155. Evaluation of a service-connected disorder requires a review of the Veteran's entire medical history regarding that disorder.  38 C.F.R.   §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991). When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant. 38 C.F.R. § 4.3. If there is a question as to which evaluation to apply to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal. See Fenderson v. West, 7 Vet. App. 55 (1994).  

The Veteran received service connection for PTSD  in an August 2008 rating decision and the disorder was evaluated as 50 percent disabling under 38 C.F.R.      § 4.130, Diagnostic Code 9411. In June 2009, (i.e., within one year of the rating decision), the Veteran submitted correspondence the Board construes as a notice of disagreement as to the original rating decision. Thus, the claim has been in continuous appellate status since its submission in June 2007.  

Under Diagnostic Code 9411, a 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

As evidenced by use of the phrase "such symptoms as," followed by a list of examples, this list of symptoms in the rating criteria is meant to be mere examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet App 436, 442-3 (2002).  However, if the evidence shows the Veteran has symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the Diagnostic Code, the appropriate equivalent rating will be assigned.  Mauerhan, at 443.  The Federal Circuit Court has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004). 

Also of record are the Veteran's Global Assessment of Functioning (GAF) scores.  GAF scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  The Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders contemplates that the GAF scale will be used to gauge a person's level of functioning at the time of the evaluation (i.e., the current period) because ratings of current functioning will generally reflect the need for treatment or care.  The Board notes that while GAF scores are probative of the Veteran's level of impairment, they are not to be viewed outside the context of the entire record and they will not be relied upon as the sole basis for an increased rating.

GAF scores ranging between 31 and 40 are assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family and is unable to work).  A GAF score of 41-50 is assigned for serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

The record largely consists of counseling records generated by the Norwich, Connecticut Veterans Center. In August 2008, these records indicated the Veteran received counseling for frequent Afghanistan nightmares and trouble sleeping, that he avoided thoughts and memories of Afghanistan by working constantly, that he experienced depression at least once a week, became easily angry at small occurrences, avoided large crowds, was anxious and on guard at all times, easily startled by loud noises and was increasingly paranoid about being attacked.  

The RO also considered a March 2008 VA examination report that indicated the Veteran's symptoms as noted by the Norwich Veteran Center continued. While the Veteran was employed and attempted to maintain a tree removal business on his own, the Vet Center records and those of VA medical care providers indicated that the Veteran's symptom severity varied. 

These records indicate that the Veteran had an increasing tendency to isolate himself and that his anger and irritability were causing problems in his marriage and work relationships. He was noted to avoid contact with family and friends, and spent as much time in work to avoid PTSD-like symptoms. It was noted that he was "clearly emotionally detached" from others, including his two-year old child and that he had "limited insight" into his difficulties. 

During the March 2008 examination the Veteran denied experiencing delusions or hallucinations and his thought process was logical and goal directed. While the examiner noted the Veteran showed good judgment and insight and was able to handle financial affairs, the Veteran reported he continued to experience nightmares one to two times per week. Also noted was easy and high irritability; poor sleep; obsessive thinking about his war experiences; easy distractibility resulting in increasing difficulties relating to others; clear startle response, panic and anxiety over day-to-day experiences such as driving and activities of daily living. It is noteworthy to the undersigned that the Veteran then reported he would not enter or sit in the passenger side of a vehicle because it triggered memories of combat-related events. 

An April 2008 treatment record indicated the Veteran initially reported that he believed his symptoms were improving but also expressed feelings that the government and police were following him and concerns about the cameras in the hallway of the treatment facility. The Veteran continued to display some subjective short-term memory difficulty and psychosis. The treating psychiatrist noted that the Veteran's psychosis was "not otherwise specified" and may have been "exacerbated by [medication] that was started for PTSD."  

Within a month from the prior treatment record, a May 2008 treatment record indicated the Veteran was taking medications to treat his PTSD symptoms. At the time of his medical visit, the Veteran demonstrated symptoms including avoidance/ hyperarousal, and paranoid thoughts which he reported as occurring less frequently. The Veteran's eye contact was fair, and he was anxious yet attempted to cooperate with the interviewer. The Veteran reported intense anger but the ability to contain his thoughts and was not aware of any feelings of depression. The Veteran denied any homicidal or suicidal ideation. The diagnosis was severe PTSD with a GAF score of 40. 

A January 2009 case manager note reported a call from the National Guard who was informed that the Veteran's employer was concerned about his behavior. The Veteran's employer reported that, the Veteran was showing signs of PTSD and drinking a lot. A February 2009 treatment record documented the Veteran's symptoms as severe PTSD but the Veteran denied homicidal or suicidal ideation or psychosis. A May 2009 treatment record reported a GAF score of 55. 

A July 2009 treatment record indicated the Veteran wanted to finish his contract with the military, that his thinking was reality based, he was appropriate, not guarded after initial warming, was not angry, and was not agitated. The Veteran reported wanting to help his self and wanting to follow through on the treatments recommended, but was acutely aware of his edge and wished to remain intact. 

The Veteran was afforded another VA examination in August 2009. The examiner noted the Veteran presented with symptoms of PTSD that remained quite similar to those described at the time of his last exam and in the record. Significantly, the examiner noted "varying symptoms over time with periods of improvement, as well as periods of exacerbation, and psychotic symptoms which have been aggravated with the use of antidepressant medication." The examiner opined the Veteran's symptoms and more specifically medications for his condition caused some mild impairment in optimal vocational function and that his condition was responsible for significant social impairment. The examiner recorded the Veteran's GAF score of 55 and noted the Veteran remained in the National Guard. 

The record indicates that beginning in March 2011, the Veteran's social and occupational functioning markedly declined - apparently due to PTSD-related symptoms having a marked impact on occupational functioning and relationships. Indeed, the record indicates that in March 2011, the Veteran had repeated and  almost daily visits to his VET Center and VA mental health counselors, and reported that his life then "fell apart" resulting from a deployment to Afghanistan. 

The Veteran stated that upon his return he was served with divorce papers and was living in a camper in the woods by choice because he was to uncomfortable staying with others. The Veteran reported that he resigned from his job with the town highway crew because he anticipated getting fired. The Veteran also reported severe hypervigilance, insomnia; flashbacks, intrusive memories, exaggerated startle and avoidance of others, and sleeping with a shotgun for protection and carrying a pistol. He reported symptoms including anhedonia, depressed mood, poor self-esteem, fatigue, poor concentration, and intermittent periods of unproductivity and feelings of uselessness. The Veteran's GAF score was reported as 45. 

In accordance with the May 2011 Board Remand, the RO scheduled the Veteran for a VA PTSD examination in June 2011. The June 2011 examiner noted that the Veteran presented as an adequately groomed, casually dressed man who was alert and oriented in all spheres. The Veteran's rapport was established slowly but maintained throughout the exam, his affect was flat, speech rate, tone, and volume were within normal limits and his speech content was logical and goal directed.  The examiner noted the Veteran's self-reported symptoms as significant social isolation and withdrawal, significantly reduced range of affect and anhedonia, increased arousal and feelings that he should already be dead, sleep disturbance reporting an average of 2-3 hours per night with frequent nightmares, diminished concentration in the form of having increasing difficulty following verbal instructions, reading and general difficulties maintaining focus, easily angered with frequent arguments and angry outbursts with co-workers and family, with increased startled response. The Veteran denied any auditory or visual hallucinations as well as symptoms of psychosis, mania, or other emotional distress not related to the current evaluation. The Veteran also denied suicidal or homicidal ideation and was not found to be a danger to self or others. The examiner opined that the Veteran's GAF score of 45 was a great deal worse than his previous review and somewhat worse than his initial evaluation and also noted that the Veteran's symptoms have a profound impact on his day to day functioning. 

The Veteran underwent a further VA PTSD examination in December 2011. The examiner noted occupational and social impairments with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood. The examiner stated the Veteran continued to live in a camper completely isolated except for visits to the VA. The Veteran continued to experience recurrent distressing dreams of the event, hallucinations and dissociative flashback episodes, feelings of detachment or estrangement from others, restricted range of affect, sense of a foreshortened future, difficulty falling or staying asleep, irritability or outbursts of anger, hypervigiliance, exaggerated startle response, depressed mood, anxiety, mild memory loss, difficulty in understanding complex demands, impaired abstract thinking, inability to establish and maintain effective relationships, suicidal ideation, obsessional rituals which interfere with routine activities, impaired impulse control, neglect of personal appearance and hygiene, intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene. The examiner recorded the Veteran's GAF score as 45 and opined that the severity of the Veteran's symptoms makes it impossible for him to get or sustain gainful employment at this time. The prognosis at this time is poor. 

There can be no doubt that further medical inquiry could be undertaken with a view towards development of the claim, but such would not materially assist the Board in this determination. Under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the veteran shall prevail upon the issue. Ashley v. Brown, 6 Vet.App. 52 (1993); see also Massey v. Brown, 7 Vet.App. 204 (1994). 

The evidence is in approximate balance as to whether a 70 percent rating should be assigned for PTSD, inclusive of the entire period beginning with the submission of the claim for service connection. 

Under Mauerhan, the descriptive list of symptoms under Diagnostic Code 9411 and the General Rating Formula for Rating Mental Disorders is not exhaustive. Although the severity of the Veteran's disorder has varied, it appears that his symptoms have only improved for a period of not more than a few months, and only after medication adjustments. Notwithstanding these variances, however, the Veteran has clearly had such difficulty in adapting to stressful circumstances and an inability to establish and maintain effective relationships - both as evidenced by his divorce, estrangement from his own child, his resignation from his job in view of likely termination and his other increasing isolative behaviors.  

A total disability evaluation may be assigned where the schedular evaluation is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2003).  A claim for a total disability rating based upon individual unemployability "presupposes that the rating for the [service-connected] condition is less than 100%, and only asks for [such rating] because of 'subjective' factors that the 'objective' rating does not consider."  Vettese v. Brown, 7 Vet. App. 31, 34- 35 (1994).

Moreover, while the criteria for a 100 percent evaluation for PTSD are not approximated because the Veteran has consistently demonstrated that he is not so grossly impaired by PTSD that he is unaware of reality as contemplated in the terms of the General Rating Formula for Mental Disorders, a December 2011 VA examiner noted the "Veteran's symptoms makes it impossible for him to get or sustain gainful employment at this time."  

This treatment record raises a claim for total disability based on individual unemployability (TDIU). Rice v. Shinseki, 22 Vet. App. 447 (2009).   Given this examiner's observation in light of the record, and that the Veteran clearly now meets the schedular criteria for consideration for TDIU, the Board will grant the total rating. 


ORDER

A 70 percent evaluation for PTSD is granted, effective June 11, 2007. 

A TDIU is granted, effective March 1, 2011.  


REMAND

The record remains unclear as to whether the Veteran has a traumatic brain injury. 
The matter is therefore REMANDED for the following actions:

1. Contact the Veteran and ask him if he has any further medical or lay evidence indicating that he has a traumatic brain injury or its residuals. Provide any release of information forms to obtain these records. On the Veteran's response, follow VA protocols to obtain these records.

2. Return the claims folder and a copy of this remand to the certified physician assistant examiner who conducted the January 2014 VA examination. IF DEEMED NECESSARY, THE EXAMINER MUST VERIFY FINDINGS WITH APPROPRIATE NEUROLOGIST OR OTHER SIMILARLY QUALIFIED PHYSICIANS TO RESPOND TO THE INQUIRY: 

Given the evidence in the claims folder and all medical and lay evidence, does the Veteran have a traumatic brain injury as a result of any in-service incidents?  THE EXAMINER IS ADVISED THAT THE VETERAN'S ACCOUNT OF WHAT OCCURRED IN COMBAT SERVICE (I.E., THE EVENTS DESCRIBED) IS PRESUMED CREDIBLE, EVEN IN THE ABSENCE OF CORROBORATING SERVICE TREATMENT OR SERVICE PERSONNEL RECORDS. 

The examiner's attention is called to the following:
 
The Veteran has alleged several in-service instances where he struck his head. Among them are that he struck his head while working on the underside of a vehicle as his installation came under attack, and that he was in close proximity to a number of rocket propelled grenade (RPG) blasts.  

The Veteran was afforded a VA TBI examination in March 2008. During the examination the Veteran reported that after his in service Humvee accident he experienced vomiting, lightheadedness, and a headache that did not dissipate for several days. He stated that he was not disoriented after the injuries and did not lose consciousness. He reported that he currently experiences frequent headaches occurring once every few days. The examiner found that the Veteran's performance deficiencies were "readily attributable" to PTSD and associated depression, but that  frontal lobe dysfunction should be investigated if further symptoms developed. 

VA treatment records indicate the Veteran had a positive TBI screening post deployment in December 2010. The Veteran was referred for a neurology consult in January 2011 and reported frequent migraine headaches occurring almost daily for the past three months. The neurologic examination was normal and the VA physician diagnosed PTSD, mild TBI. However, a March 2011 MRI of the Veteran's brain was normal. 

3. Following the completion of the above, and any other development deemed necessary, the AOJ will readjudicate the claim.  If the claim is denied, the Veteran and his representative should be provided a Supplemental Statement of the Case and an opportunity to respond before the record is returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


